PER CURIAM.
By petition and cross-petition for a writ of certiorari we have for review an order of the Florida Industrial Commission bearing date May 19, 1967.
We find that oral argument would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 32 F.S.A.
Our consideration of the petition and the cross-petition, the record and briefs leads us to conclude that there has been no deviation from the essential requirements of law.
The petition and cross-petition are therefore denied.
The attorney for the claimant-respondent on the petition for certiorari is allowed a fee of $250.00 for his services in this Court. Application for fees on the cross-petition is denied.
It is so ordered.
CALDWELL, C. J., and THOMAS, ROBERTS, DREW and ERVIN, JJ., concur.